     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.333 Page 1 of 21




 1   Philip Mauriello Jr., Esq. (SBN 321227)
     Arete Law A.P.C.
 2
     864 Grand Ave, #1050
 3   San Diego, CA 92109
 4   Telephone: (619) 693-6474
     Fax: (619) 693-6474
 5   Email: phil@arete.law
 6
     Attorney for Plaintiff
 7
     ASHTON FORBES
 8
 9
                     IN THE UNITED STATES DISTRICT COURT
10
11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13   ASHTON FORBES,                             Case No. 3:20-cv-00998-BAS-JLB
14
                  Plaintiff,                    MEMORANDUM OF POINTS AND
15                                              AUTHORITIES IN SUPPORT OF
16         vs                                   PLAINTIFF OPPOSITION TO
                                                DEFENDANT COUNTY OF SAN
17   COUNTY OF SAN DIEGO,                       DIEGO'S MOTION TO DISMISS
18   GOVERNOR GAVIN NEWSOM in his
     official capacity, SONIA Y. ANGELL in Judge: Hon. Cynthia A. Bashant
19
     her official capacity, DOES 1-50,     Mag. Judge: Hon. Jill L. Burkhardt
20
21                Defendants.                   Hearing Date: Tuesday, Sept. 8, 2020
22                                              NO ORAL ARGUMENT UNLESS
23                                              REQUESTED BY THE COURT
24
                                                Action Filed: May 31, 2020
25                                              Trial Date: N/A
26
27
28



         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                  DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS
                                                                            3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.334 Page 2 of 21




 1
                                                     Table of Contents

 2
     I. INTRODUCTION AND SUMMARY OF ARGUMENT .....................................1

 3   II. RELEVANT BACKGROUND.............................................................................2
 4   A. Mask Mandates .....................................................................................................2
 5
     B. Public Health Emergency – “Once in a lifetime pandemic”.................................3
 6
     C. Mask Effectiveness................................................................................................5
 7
 8   D. California “Data Glitch” .......................................................................................6
 9   III. LEGAL STANDARD ..........................................................................................7
10
     IV. ARGUMENT .......................................................................................................8
11
     A. Jacobson and State Emergency Powers ................................................................8
12
13
     B. Plaintiffs Causes of Action Properly State a Claim ............................................12

14   1. Violation of California’s Police Power ................................................................12
15   2. Violation of the Right to Privacy & Personal Medical Decisions .......................13
16
     3. Violation of Constitutional Right to Move Freely ...............................................14
17
     4. Violation of Cal. Const. Art. I, § 1 Right to Liberty............................................15
18
19   C. Courts Are Able to Restrain Officials When Orders Are Arbitrary and
20   Capricious ................................................................................................................15
21   CONCLUSION ........................................................................................................18
22
23
24
25
26
27
28

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                   DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - i
                                                                              3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.335 Page 3 of 21




 1                                                 Table of Authorities
 2   Statutes
 3   Fed. R. Civ. P. 8(a).....................................................................................................7
 4   Rule 12(b)(6) ..............................................................................................................7
 5
 6   Cases
 7   Armstrong v. Exceptional Child Center, Inc. 575 U.S. 320, 327 (2015).................17
 8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ..............................................................7
 9   Bacich v. Board of Control of California, 23 Cal. 2d 343, 358 (1943) ...................12
10   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) ..............................................7
11   Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009).........................................7
12   DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992) ...................8
13   Jacobson v. Commonwealth of Massachusetts 197 U.S. 11 (1905) ..........................8
14   Jew Ho v. Williamson, 103 F. 10, 19 (1900) ...........................................................13
15   Kolender v. Lawson 461 U.S. 352, 358 (1983) ......................................................14
16   Pacific Emp. Ins. Co. v. Industrial Commission 219 Cal.App.2d 634, 640 (1963) 12
17   Papachristou v. City of Jacksonville, 405 U.S. 156, 164 (1972).............................15
18   Shelton v. Tucker 364 U.S. 479, 488 (1960) ............................................................17
19   Skalko v. City of Sunnyvale, 14 Cal.2d 213, 216 (1939) .........................................13
20   Strother v. Southern California Permanente Medical Group 79 F.3d 859, 865
21      (1996)....................................................................................................................12
22   Thor v. Superior Court, 5 Cal.4th 725, 736 (1993); quoting Natanson v. Kline, 186
23      Kan. 393, 406–407 (1960) ....................................................................................14
24   Tobe v. City of Santa Ana, 9 Cal.4th 1069, 1100 (1995) ........................................14
25   Union Pac. R. Co. v. Botsford 141 U.S. 250 (1891) ................................................14
26   Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002) .........8
27   Wholesale Tobacco Dealers Bureau of Southern California v. National Candy &
28      Tobacco Co., 11 Cal.2d 634, 637 (1938) .............................................................13

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                   DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - ii
                                                                              3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.336 Page 4 of 21




 1                     I. INTRODUCTION AND SUMMARY OF ARGUMENT
 2   “We are going to do the right thing, not judge by politics, not judge by protests, but
 3                               by science.”1 – Governor Gavin Newsom
 4
             Contrary to Defendant Governor Newsom’s statement, Plaintiff brings forth
 5
     this lawsuit to argue that Defendants have not been guided by science or data when
 6
     requiring the mandatory wearing of facial coverings and as such exceeded their
 7
     statutory emergency authority. Since the statewide mask mandate was issued by
 8
     Defendants Newsom and Angell, cases, deaths, and hospitalizations rose
 9
     tremendously showing no correlation that masks indeed have helped.
10
             Science is not determined by consensus, politics are. Defendants have
11
     argued that pseudoscience, supported by editorials, mechanistic studies, and
12
     models are sufficient to provide ‘rational cause,’ despite them being countered by
13
     many Randomized Clinical Trials (RCTs), the gold standard of scientific study.
14
             Defendants have not only ignored the emerging science and data that shows
15
     the worst of this pandemic is behind us, but worse, they seek to place the blame for
16
     their failed lockdowns on the critics of their politics. They do this while making the
17
     data supporting their sweeping actions completely unavailable to audit.2
18
             Instead of admitting policy failure Defendants and improving on emerging
19
     science and data to find better ways forward, they have doubled down and made
20
     mandatory masks the centerpiece of their marketing. This way when reopening
21
     doesn’t cause the end of civilization they can claim victory that a cloth face mask
22
     was one of the main reasons for stopping the spread of COVID-19.
23
             Plaintiff does not wish to ban masks or the use of them altogether for those
24
     who wish to voluntarily wear them for protection. Nor does he seek to prevent
25
26
     1
       Patrick McGreevy, Newsom tells protesters of stay-at-order he will be swayed by science, not politics, Los
27   Angeles Times (August 18, 2020), https://www.latimes.com/california/story/2020-04-18/newsom-tells-protesters-of-
     stay-at-home-order-he-will-be-swayed-by-science-not-politics.
28   2
       Scott Lewis and Jesse Marx, We’re Suing for COVID-19 Data, Voice of San Diego (August 14, 2020)
     https://www.voiceofsandiego.org/topics/news/were-suing-for-covid-19-data.

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                   DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 1
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.337 Page 5 of 21




 1   Defendants from strongly recommending them. Instead, Plaintiff brings this
 2   lawsuit to challenge the extent to which public health officials can unilaterally act
 3   with no oversight in the face of mounting contradictory science and data. All while
 4   threatening noncompliance with deprivation of liberty and property through fines
 5   and imprisonment.
 6           Since Defendant Governor Newsom declared a state of emergency, he has
 7   issued over 40 Executive Orders and unilaterally changed around 400 laws.3 What
 8   was once a constitutional republican form of representative government in
 9   California has turned into an autocracy devoid of checks and balances. When data
10   and science continue to show no rational or reasonable relation to a public health
11   order’s intended purpose, courts must step in to place check on their power.
12           Defendants have redefined “temporary emergency” to not be based on
13   deaths or even hospitalizations to “flatten the curve”, but instead on “cases” which
14   are driven by state funded surveillance and tracing tests. Public health laws allow
15   for public health officials to act swiftly to protect their constituents, not to provide
16   for perpetual autocratic governance. This has led to a paradox where there is no
17   possible end to the “temporary emergency” because of its own creation.
18           While it is imperative public officials work to protect the citizens of
19   California, it is also imperative we not allow the abdication of checks and balances
20   in the face of this, or any future health crisis.
21
                                     II. RELEVANT BACKGROUND
22
             A. Mask Mandates
23
             Defendant San Diego County implemented a mandatory mask mandate
24
     through issuance of a Public Health Order (“Order”) dated June 4th, 2020.4 This
25
26
     3
       Office of California Assemblyman Kevin Kiley, Overview of Governor Gain Newsom’s Executive Action since
27   March 4, 2020, https://blog.electkevinkiley.com/wp-content/uploads/2020/07/COVID-19-Executive-Orders-
     updated-06302020-1-1.pdf (last visited August 19, 2020.) (123 page document detailing all executive orders issued
28   by Defendant Governor Newsom since declaring a state of emergency on March 4, 2020.)
     4
       RJN Exhibit A, San Diego County Public Health Order dated June 4, 2020 at §9.

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                   DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 2
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.338 Page 6 of 21




 1   order required the wearing of masks for individuals when out in public, in a
 2   business, or when they cannot socially distance from another individual.5 Failure to
 3   follow the Order could result in punishment of either a fine, imprisonment, or
 4   both.6
 5            Soon thereafter, Defendant Governor Newsom issued guidance
 6
     (“Guidance”) through Defendant Dr. Sonia Angell’s Department of Public Health
 7
     requiring all citizens of California to wear a mask in public when social distancing
 8
     is not possible.7
 9
              Immediately after the issuance of this guidance, Defendant San Diego
10
     County updated their Order to incorporate the Guidance of the State of California.8
11
              B. Public Health Emergency – “Once in a lifetime pandemic”
12
13
              Defendant San Diego County characterizes the novel coronavirus, a cold

14   virus, SARS-CoV-2, with an estimated 99.6% survival rate, as “causing more than

15   135,000 deaths.” ECF 11-1 at 6:3-4. Defendants Newsom and Angell characterize
16   the novel coronavirus as “often deadly.” ECF 12-1 at 8-25-27. At the time of
17   writing this motion, California had recorded 632,667 positive coronavirus cases
18   with a total of 11,342 deaths.9 Currently, the case fatality rate for California is 28
19   per 100,000.10 In San Diego County, 34,960 people have tested positive for
20   COVID-19, while 626 people have died from COVID-19. This places the case
21   fatality rate for San Diego County and the State of California at around 1.8%.
22
23
24   5
       Id.
     6
       Id. at ¶ 32.
25   7
       RJN Exhibit B, California Department of Public Health, Guidance for Face Coverings at
     https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-19/Guidance-for-Face-
26   Coverings_06-18-2020.pdf (last visited August 15, 2020).
     8
       RJN Exhibit C, San Diego County Public Health Order dated June 19, 2020 at §9.
27   9
       RJN Exhibit D, California Coronavirus COVID-19 Statewide Update at https://update.covid19.ca.gov/ (last visited
     August 15, 2020).
28   10
        RJN Exhibit E, Statista, https://www.statista.com/statistics/1109011/coronavirus-covid19-death-rates-us-by-state/
     (last visited August 15, 2020).

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                   DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 3
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.339 Page 7 of 21




 1           One such rationale for the requirement of masks is the belief that
 2   transmission occurs amongst those who are asymptomatic. A recent study showed
 3   the secondary attack rate increased with the severity of index cases, from 0.3% (CI,
 4   0.0 to 1.0%) asymptomatic cases were least likely to infect their close contacts.11
 5   This supports the view of the World Health Organization that asymptomatic cases
 6
     were not the major drivers of the overall epidemic dynamics.12 If people spread the
 7
     disease during the symptomatic phase then what is required to slow the spread is to
 8
     isolate individuals who are showing symptoms and increase social distancing
 9
     measures.
10
             This U.S. COVID-19 epidemic is not uncommon. The U.S. 2017-2018 flu
11
     season is listed as an epidemic and the CDC’s website states it has having
12
     estimated 48.8 million infections, nearly a million hospitalizations, and 79,400
13
     deaths.13 Thus placing the case fatality rate for influenza at 1.6% during the 2017-
14
15
     2018 flu season. There was no cloth face covering mandate or lockdown during

16   this epidemic.
17           Further, whether the data on COVID-19 deaths is accurate also comes into
18   question. “COVID deaths” nationally have been fraught with errors and
19   miscalculations of those who died “of coronavirus” versus those who died “with
20   coronavirus” which is a distinction of utmost importance. This is exemplified by a
21   man in Florida who had died of a motorcycle crash but had been counted officially
22   as a COVID death due to a past positive test.14 Public Health Officer Dr. Raul Pino
23
     11
        Lei Luo, PhD et al, Contact Settings and Risk for Transmission in 3410 Close Contacts of Patients With COVID-
24   19 in Guangzhou, China, (August 13, 2020) https://www.acpjournals.org/doi/pdf/10.7326/M20-2671.
     12
        Will Feuer and Noah Higgins-Dunn, Asymptomatic spread of coronavirus is ‘very rare,’ WHO says, (June 8,
25   2020) https://www.cnbc.com/2020/06/08/asymptomatic-coronavirus-patients-arent-spreading-new-infections-who-
     says.html.
26   13
        RJN Exhibit G, ¶3, Centers for Disease Control and Prevention (“CDC”), Archived Estimated Influenza Illnesses,
     Medical visits, Hospitalizations, and Deaths in the United States – 2017-2018 influenza season,
27   https://www.cdc.gov/flu/about/burden/2017-2018/archive.htm (last visited August 15, 2020).
     14
        RJN Exhibit H, Danielle Lama, FOX 35 INVESTIGATES: Questions raised after fatal motorcycle crash listed as
28   COVID-19 death, Fox 35 Orlando (Updated July 18, 2020), https://www.fox35orlando.com/news/fox-35-
     investigates-questions-raised-after-fatal-motorcycle-crash-listed-as-covid-19-death

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                   DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 4
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.340 Page 8 of 21




 1   explains the inclusion, “But you could actually argue that it could have been the
 2   COVID-19 that caused him to crash.” Due to this investigation the case was
 3   reviewed and he was removed as a ‘COVID death.’15
 4           From this, public health officials around the country, including Defendants,
 5   have enacted sweeping mandates and orders based on possible faulty data.
 6           C. Mask Effectiveness
 7
             Defendants claim Plaintiff admits masks are “minimally effective.” ECF 11-
 8
     1 at 6:3-4, ECF 12-1 at 8:13-14. Plaintiff only agrees N95 respirators could in
 9
     theory reduce spread from symptomatic individuals. A narrowly tailored mask
10
     mandate based on the science would require only symptomatic individuals to wear
11
     N95 respirators for a limited defined period of time.
12
13
             The certainty of the effectiveness of cloth face coverings remains unsettled.

14   Randomized clinical trials (RCTs), the gold standard of science, repeatedly show

15   no statistical effect in the prevention of community spread of influenza like
16   illnesses (ILI).16 One such study even states, “Cloth masks also had significantly
17   higher rates of ILI compared with the control arm.”17
18           History has also taught us that the compulsory wearing of masks has not
19   been proven efficient to prevent the spread of epidemics.18 In a study that could
20   read as if it was published today, Dr. Kellogg conducted a study regarding the
21   compulsory requirement of mask wearing during the 1918 Spanish Flu epidemic in
22   California.19 After studies conducted by The Department of Morbidity Statistics of
23   California State Board Health did not show any influence of a mask on the spread
24
25
     15
        Id.
26   16
        RJN Exhibit I, C Raina MacIntyre et al., A cluster randomised trial of cloth masks compared with medical masks
     in healthcare workers, (April 22, 2015) https://bmjopen.bmj.com/content/5/4/e006577.
27   17
        Id.
     18
        RJN Exhibit J, W.H. Kellogg M.D. and Grace MacMillan, AN EXPERIMENTAL STUDY OF THE EFFICACY
28   OF GAUZE FACE MASKS, American Journal of Public Health, 1920, https://doi.org/10.2105/AJPH.10.1.34.
     19
        Id. at pg. 34 ¶1.

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                   DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 5
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.341 Page 9 of 21




 1   of influenza, they downgraded their policy from compulsory to encouragement due
 2   to the inefficiency of masks in preventing the spread of influenza.20 Dr. Kellogg
 3   noted that in San Francisco, where the masks were worn “cheerfully and
 4   universally…no effect of the epidemic curve was to be seen.”21 Similar to the
 5   mandate set forth today by Defendant County of San Diego, the mask mandate of
 6
     1918 was also enforced through criminal punishment.22
 7
             Further, Defendant San Diego County claims “The WHO recommends the
 8
     use of face coverings in public when physical distancing with others cannot be
 9
     maintained,” ECF 11-1 at 7:11-13. but the source provided clearly states; “Non-
10
     medical, fabric masks are being used by many people in public areas, but there has
11
     been limited evidence on their effectiveness and WHO does not recommend their
12
     widespread use among the public for control of COVID-19.”23
13
             Defendants Newsom and Angell cite to a study completed by the Institute
14
15
     for Health Metrics and Evaluation which stated that California could prevent 2,800

16   fatalities by October 1, 2020 if 95% of the state wore a mask. ECF 12-1, RJN, Ex.
17   5. However, this study’s model showed California fatalities would be limited to
18   8,745 with a mask and 11,631 without a mask by October 1st, 2020. Id. Currently
19   in August, California is currently at 11,143 fatalities and closing in on the number
20   predicted by the study if California did not wear masks, while implementing a
21   statewide mask mandate.
22           D. California “Data Glitch”
23           On July 25th, 2020, it was reported a computer server outage caused a glitch
24
     in COVID data reporting, causing an under reporting of COVID data to
25
26   20
        Id. at pg. 35 ¶3.
     21
        Id. at pg. 35 ¶4.
27   22
        Id. at pg. 35 ¶8 (stating that citizens could be subject to arrest if they were seen not wearing a mask).
     23
        RJN Exhibit K, World Health Organization, Q&A: Masks and COVID-19,
28   https://www.who.int/emergencies/diseases/novel-coronavirus-2019/question-and-answers-hub/q-a-detail/q-a-on-
     covid-19-and-masks (June 7, 2020)

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                   DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 6
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.342 Page 10 of 21




 1    Defendants Governor Newsom and Dr. Angell.24 Up to the minute data is crucially
 2    important to Defendants Newsom and Angell as Defendant Newsom stressed the
 3    use of these real time numbers to “look at conditions as they change in real time,
 4    based upon the data, based upon local conditions.”25 California Assemblyman
 5    Kevin Kiley, called the backlog of information “disastrous” because in his words
 6
      with “people’s livelihoods hanging in the balance. It’s just unacceptable.”26
 7
              Just days later, on August 9th, 2020, Defendant Angell abruptly resigned by
 8
      submitting her resignation letter to Defendant Newsom.27 This data glitch raises the
 9
      question of what data Defendants Newsom and Angell are relying on and whether
10
      that data is in fact supportive of sweeping executive actions.
11
                                            III. LEGAL STANDARD
12
13
              Under Fed. R. Civ. P. 8(a) a complaint must contain “a short and plain

14    statement of the claim showing that the pleader is entitled to relief” in order to give

15    the defendant fair notice of what the claim is and the grounds upon which it rests.
16    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). On a Rule 12(b)(6) motion
17    to dismiss, a district court must accept all factual allegations as true, construe the
18    complaint in the light most favorable to the plaintiff, and determine whether, under
19    any reasonable reading of the complaint, the plaintiff may be entitled to relief.
20    Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009); Ashcroft v. Iqbal, 556
21    U.S. 662, 678 (2009). “A complaint should not be dismissed unless it appears
22    beyond doubt that plaintiff can prove no set of facts in support of his claim which
23    would entitle him to relief.” Van Buskirk v. Cable News Network, Inc., 284 F.3d
24
25    24
         RJN Exhibit L, Amy Taxin, Janie Har, Official: California fixed glitch that backlogged COVID, Bakersfield.com
      (August 7th, 2020), https://www.bakersfield.com/ap/news/tech-glitch-holds-up-covid-data-as-california-hits-10k-
26    dead/article_87ae41fe-cfd8-580c-8431-841312c1c6cf.html.
      25
         Id.
27    26
         Id.
      27
         RJN Exhibit M, Victoria Albert, California’s top public health official resigns after massive coronavirus data
28    glitch, CBS News (August 11th, 2020) https://www.cbsnews.com/news/dr-sonia-angell-california-top-public-health-
      official-resigns-coronavirus-data-glitch.

           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                    DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 7
                                                                              3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.343 Page 11 of 21




 1    977, 980 (9th Cir. 2002) (internal quotations and citations omitted). If a motion to
 2    dismiss is granted, leave to amend should follow unless additional facts “could not
 3    possibly cure the deficiency.” DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655,
 4    658 (9th Cir. 1992) (internal citations and quotations omitted).
 5                                    IV. ARGUMENT
 6             A. Jacobson and State Emergency Powers
 7             The COVID-19 Pandemic has raised many legal issues throughout the
 8    country on the scope of state emergency powers and police powers given to health
 9    officials to help combat a contagious disease. Defendants cite from the seminal
10    case on state powers during an epidemic, Jacobson v. Commonwealth of
11    Massachusetts 197 U.S. 11 (1905). A case long cited by many litigants in the
12    defense of broad powers granted to public and state officials.
13             However, with the advent of COVID-19, the legal community has entered a
14    figurative “wild west” of legal issues in relation to civil rights and constitutional
15    questions. Plaintiff does not dispute that public health officials have the right and
16    the power under current California law to act in the best interests and protection of
17    its citizenry, but instead questions the breadth and scope of those powers when
18    faced with contradicting data and science.
19             Defendant San Diego County focuses on the broad strokes of Jacobson but
20    fails to examine the nuisance of the argument at hand. ECF 11-1 at 15:18-23.
21    Defendants Newsom and Angell echo this sentiment. ECF 12-1 at 15:7-15. The
22    Jacobson case provides a two-factor test for courts to examine when examining the
23    orders and actions of officials to combat a public health emergency. Jacobson, 197
24    U.S. 11 at 31. The two factors are (1) a real and substantial relation to the crisis
25    and (2) must not represent ‘plain, palpable’ invasions of clearly protected rights.
26    Id..
27             The question then becomes whether the mask mandate (requiring individuals
28    to wear facial coverings with threat of fine and imprisonment as opposed to a
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                      DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 8
                                                                                3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.344 Page 12 of 21




 1    strong recommendation) does possess a real and substantial relation to slowing the
 2    spread of COVID-19 in the State of California.
 3            The State of California issued its statewide mask order on June 18, 2020
 4    requiring California residents to wear facial coverings in certain situations. RJN
 5    Ex. B. On the date of issuance, the California government’s COVID-19 webpage
 6    shows on a 14-day rolling average of 3,041 new positive cases of COVID-19
 7    within California.28 By July 21, 2020 the 14-day average of positive new COVID-
 8    19 cases increased to 9,077.29 An increase of around three times the 14-day rolling
 9    average from the date of the mask mandate issuance. Comparatively, the 14-day
10    rolling average of deaths from COVID-19 was on a slow decline before the
11    issuance of the mask mandate.30 As of August 17, 2020, the 14-day rolling average
12    of deaths in California is now 132.31 Finally, the amount of hospital patients who
13    were either positive or suspected of having COVID-19 was 4,587.32 On June 22,
14    2020, the number increased to 8,337, almost doubling. This after there was a slow
15    decline in the same numbers since April 1st, 2020.33 This increase continued all
16    while Defendant Governor Newsom ordered 30 counties to shut down large swaths
17    of industries again on July 13, 2020.34
18            This begs the question, is there a “real and substantial relation” of the
19    requirement to wear masks to prevent the spread of COVID-19? By the State of
20    California’s own numbers; cases, deaths, and hospitalizations all increased
21    tremendously since the date of the mask issuance after seeing a slow decline in all
22    three areas.
23
24    28
         RJN Exhibit D, California Coronavirus COVID-19 Statewide Update, https://update.covid19.ca.gov/ (last visited
      August 18, 2020.)
25    29
         Id.
      30
         Id.
26    31
         Id.
      32
         Id.
27    33
         RJN Exhibit D, California Coronavirus COVID-19 Statewide Update, https://update.covid19.ca.gov/ (last visited
      August 18, 2020.)
28    34
         RJN Exhibit N, Twitter, Governor Gavin Newsom (July 13, 2020)
      https://twitter.com/GavinNewsom/status/1282753656983449600?s=20

           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                    DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 9
                                                                              3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.345 Page 13 of 21




 1             The facts of Jacobson are markedly different than the current mask mandate
 2    in the state of California. The plaintiff in Jacobson asserted that a mandatory
 3    vaccination to help stop the spread of smallpox was a violation of their
 4    constitutional rights. Jacobson, 197 U.S. 11 at 13. The Court found that to argue
 5    the smallpox vaccination had no real or substantial relation to protection of the
 6    public would go against consistent experience of many countries at that time. Id. at
 7    31. At the time of Jacobson there was more validation for the use of vaccination
 8    after years of studies.35 This differs from the current situation where the
 9    effectiveness of masks for COVID-19 does not garner near universal consensus as
10    the smallpox vaccination in Jacobson.36 Based on California’s own data, there has
11    not been a real or substantial relation to slowing the spread of COVID-19 since the
12    mask mandate was executed.
13             On the CDC website there is a research page for ‘Non-Pharmaceutical
14    Interventions’ (NPIs) which references several studies on mask effectiveness.37
15    One study of three influenza pandemics in the 20th century concludes, “Although
16    mechanistic studies support the potential effect of hand hygiene or face masks,
17
18    35
         Jacobson footnote † “The degree of protection afforded by vaccination thus became a question of great interest.
      Its extreme value was easily demonstrated by statistical researches. In England, in the last half of the eighteenth
19    century, out of every 1,000 deaths, 96 occurred from smallpox; in the first half of the present century, out of every
      1,000 deaths, but 35 were caused by that disease. The amount of mortality in a country by smallpox seems to bear a
20    fixed relation to the extent to which vaccination is carried out In all England and Wales, for some years previous to
      1853, the proportional mortality by smallpox was 21.9 to 1,000 deaths from all causes; in London it was but 16 to
21    1,000; in Ireland, where vaccination was much less general, it was 49 to 1,000, while in Connaught it was 60 to
      1,000. On the other hand, in a number of European countries where vaccination was more or less compulsory, the
22    proportionate number of deaths from smallpox about the same time varied from 2 per 1,000 of all causes in
      Bohemia, Lombardy, Venice, and Sweden, to 8.33 per 1,000 in Saxony. Although in many instances persons who
23    had been vaccinated were attacked with smallpox in a more or less modified form, it was noticed that the persons so
      attacked had been commonly vaccinated many years previously. 16 American Cyclopedia, Vaccination (1883).”
24    36
         RJN Exhibit O, Thomas Burrows, DOUBLE DUTCH Face masks are ‘NOT necessary’ and could even harm the
      fight against coronavirus, say Holland’s top scientists, The Sun, (August 3, 2020 17:00) (“From a medical point of
25    view, there is no evidence of a medical effect of wearing face masks”….”There is no benefit and there may even be
      negative impact.”) https://www.thesun.co.uk/news/uknews/12292821/face-masks-not-necessary-say-holland-
26    scientists. RJN Exhibit P, Charles Daly and Bloomberg, ‘We see no point in wearing a face mask,’ Sweden’s top
      virus expert says as he touts the country’s improving COVID numbers, Fortune (July 29, 2020 2:41 am PDT),
27    https://fortune.com/2020/07/29/no-point-in-wearing-mask-sweden-covid.
      37
         RJN Exhibit Q, Centers for Disease Control and Prevention, Nonpharmaceutical Interventions,
28    https://www.cdc.gov/nonpharmaceutical-interventions/tools-resources/published-research.html (Last visited August
      17, 2020)

           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                   DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 10
                                                                              3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.346 Page 14 of 21




 1    evidence from 14 randomized controlled trials of these measures did not support a
 2    substantial effect on transmission of laboratory-confirmed influenza.”38
 3            Plaintiff agrees there are several mechanistic studies such as “filtration” that
 4    theorize partial effectiveness of masks, and these studies also show that N95 FIT
 5    tested respirators are the only masks with acceptable levels of short-term protection
 6    when used properly. The studies that support Defendants’ assertions on cloth face
 7    coverings are based on theory and models, not in science or practice.
 8            Further, studies have shown that contrary to consensus, cloth masks increase
 9    the incidence of influenza like illnesses (ILI) compared to the control. “Cloth
10    masks also had significantly higher rates of ILI compared with the control arm.”39
11            Defendant’s claim that the Jacobson test is “easily met” is conclusory and
12    ignores the nuisance of the current situation. It has been conceded by the Plaintiff
13    that public health officials do have the right and power to safeguard their citizenry
14    against contagious disease for the general welfare of their locality. However, this
15    does not give the authorities unlimited and broad power.
16            Jacobson finishes with this statement; “that the police power of a state,
17    whether exercised directly by the legislature, or by a local body acting under its
18    authority, may be exerted in such circumstances, or by regulations so arbitrary and
19    oppressive in particular cases, as to justify the interference of the courts to prevent
20    wrong and oppression.” Jacobson, 197 U.S. 11 at 38.
21            The data and science put forth by Plaintiff shows that the requirement of
22    mask has no real or substantial relation, or effect, on the slowing the spread of
23    COVID-19 in California to necessitate the actions of Defendants to require the
24    wearing of facial coverings with a threat of fine or imprisonment.
25
26
      38
         RJN Exhibit R, Jingyi Xiao et al., Nonpharmaceutical Measures for Pandemic Influenza in Nonhealthcare
27    Settings—Personal Protective and Environmental Measures, Centers for Disease Control and Prevention (May
      2020), ¶1, https://dx.doi.org/10.3201/eid2605.190994.
28    39
         RJN Exhibit J, C Raina MacIntyre et al., A cluster randomised trial of cloth masks compared with medical masks
      in healthcare workers, (April 22, 2015) https://pubmed.ncbi.nlm.nih.gov/25903751.

           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                   DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 11
                                                                              3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.347 Page 15 of 21




 1
            B. Plaintiffs Causes of Action Properly State a Claim

 2          A complaint should not be dismissed unless it appears beyond doubt that
 3    plaintiff can prove no set of facts in support of her claim which would entitle them
 4    to relief. Strother v. Southern California Permanente Medical Group 79 F.3d 859,
 5    865 (1996). Plaintiff has presented sufficient facts to support their claim that
 6    Defendant’s broad and sweeping actions have violated Plaintiff’s rights.
 7          1. Violation of California’s Police Power
 8          Defendant San Diego County mischaracterizes Plaintiff’s position on police
 9    power by stating they recognize the police power afforded to them is “broad and
10    powerful,” with “a large amount of discretion delegated to public health officials to
11    protect the public health.” ECF 11-1 at 18:9-11. Defendant however fails to
12    mention the court holding goes on to state police power, while broad and powerful,
13    must not amount to an improper or arbitrary infringement of the constitutional
14    rights of individuals. Bacich v. Board of Control of California, 23 Cal. 2d 343, 358
15    (1943). Further, it is imperative to point out the flaw in Defendants’ belief that
16    police power is so broad and powerful that it is unlimited and unchallengeable.
17    This argument that police power grants unlimited power to officials is inconsistent
18    with protecting constitutional rights:
19
20          Since the police power has been equated with the ‘power to govern’ it
            has sometimes been too convenient to label all regulatory legislation
21          as acts under the police power as though once an act was given that
22          magic name the christening instilled the strength to bulldoze away
            everything lying within its path. Not so. Ours is a government of
23
            constitutional limitations; of checks and balances. Our system does
24          not tolerate unrestrained overriding of the rights of individuals in the
25          name of the police power. Pacific Emp. Ins. Co. v. Industrial
            Commission 219 Cal.App.2d 634, 640 (1963).
26
27          This is essentially the logic of Defendants’ argument, as long as they act
28    under the guise of police power, they are free to “bulldoze” everything in the name

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                  DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 12
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.348 Page 16 of 21




 1    protecting public health. While there remains large discretion granted under police
 2    power, it does not give way to the personal liberty of the citizen to be invaded
 3    under the disguise of a police regulation. Jew Ho v. Williamson, 103 F. 10, 19
 4    (1900). In reviewing the regulation, it must be determined whether the purpose of
 5    such a regulation is reasonably related to meet its intended purpose. Wholesale
 6
      Tobacco Dealers Bureau of Southern California v. National Candy & Tobacco
 7
      Co., 11 Cal.2d 634, 637 (1938). Based on the data presented by California and the
 8
      supporting science presented by Plaintiff, it is apparent the requirement of facial
 9
      coverings has not met the intended purpose of slowing the spread of COVID-19
10
      within the state.
11
            Police power must only be applied to existing conditions and when “‘statutes
12
      and ordinances, which, after giving due weight to the new conditions, are found
13
      clearly not to conform to the Constitution, of course, must fall’. Skalko v. City of
14
15
      Sunnyvale, 14 Cal.2d 213, 216 (1939). After more than a month since the mask

16    mandate was put into effect, the spread of COVID-19 has not slowed, but instead
17    increased dramatically. Thus, in review of current conditions, the authority under
18    the police power to order citizens to wear masks with threat of fine and
19    imprisonment for noncompliance does not appropriately meet its intended purpose.
20          2. Violation of the Right to Privacy & Personal Medical Decisions
21          Defendant San Diego County attempts to equate the right to privacy with
22    literal privacy by stating that wearing a mask affords more privacy, which can only
23    be assumed to be a statement on how a facial covering hides your face. ECF 11-1
24
      at 18:3. However, the right to privacy, or the right to be left alone, is an intrinsic
25
      right of American jurisprudence:
26
            No right is held more sacred, or is more carefully guarded by the
27
            common law, than the right of every individual to the possession and
28          control of his own person, free from all restraint or interference of

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                  DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 13
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.349 Page 17 of 21




 1
            others, unless by clear and unquestionable authority of law. Union
            Pac. R. Co. v. Botsford 141 U.S. 250 (1891).
 2
 3          Plaintiff’s argument stems from the questionable authority of Defendants
 4    under law to require one to wear a facial covering when such a practice does not
 5    reasonably relate, and has not been shown, to adequately prevent the spread of
 6
      COVID-19. It is Plaintiff’s right to determine whether they should use a facial
 7
      covering to protect himself from COVID-19:
 8
            Anglo American law starts with the premise of thorough-going self
 9
            determination. It follows that each man is considered to be master of
10          his own body, and he may, if he be of sound mind, expressly prohibit
11          the performance of lifesaving surgery, or other medical treatment.”
            Thor v. Superior Court, 5 Cal.4th 725, 736 (1993); quoting Natanson
12          v. Kline, 186 Kan. 393, 406–407 (1960).
13
14
            Plaintiff as a healthy individual possesses the right to determine on his own

15    whether he should wear a mask for protection of his health.

16          3. Violation of Constitutional Right to Move Freely
17          The right to intrastate travel (which includes intramunicipal travel) is a basic
18    human right protected by the United States and California Constitutions as a
19    whole. Tobe v. City of Santa Ana, 9 Cal.4th 1069, 1100 (1995). Such a right is
20    implicit in the concept of a democratic society and is one of the attributes of
21    personal liberty under common law. Id.. Further, the right of intrastate travel has
22    been recognized as a basic human right protected by article I, sections 7 and 24 of
23
      the California Constitution. Id..
24
            Although the United States Supreme Court has not specifically addressed the
25
      right to intrastate travel, it has alluded to its presence as a right. In Kolender v.
26
      Lawson 461 U.S. 352, 358 (1983), the court emphasized that a law prohibiting
27
      wandering the streets at night without identification implicated “consideration of
28

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                  DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 14
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.350 Page 18 of 21




 1    the constitutional right to freedom of movement.” See also Papachristou v. City of
 2    Jacksonville, 405 U.S. 156, 164 (1972) (“ ‘wandering or strolling’ ” are
 3    “historically part of the amenities of life as we have known them”.)
 4          Defendant San Diego County’s Order places an undue burden on Plaintiff’s
 5    ability to move freely, such as wander or stroll in public, by stating that violation
 6
      of their Order will result in a “fine, or imprisonment or both.” RJN Exhibit C at ¶
 7
      32. Similar to Kolender, if Plaintiff can be fined or imprisoned at any moment
 8
      when walking around in public without a facial covering, then this constitutes and
 9
      infringement on Plaintiff’s right to move freely.
10
            4. Violation of Cal. Const. Art. I, § 1 Right to Liberty
11
            Defendant San Diego County asserts that a Plaintiff who is challenging a
12
13
      regulation enacted under the guise of police power must be irrational. ECF 11-1 at

14    22:27-28, 23:1-2. Plaintiff agrees with Defendant’s assertion because the mask

15    mandate as shown by data and science is irrational. As already argued, the mask
16    mandate fails to slow the spread of COVID-19. To threaten Plaintiff’s liberty by
17    imposing a fine or imprisonment for failing to wear a facial covering when in
18    public is impermissible. See Ex parte Dees, 46 Cal.App. 656, 660 (1920) (stating
19    that a man may not be deprived of his liberty on an act that cannot be made
20    unlawful).
21          Thus, by threatening Plaintiff with a fine or imprisonment (leading to loss of
22    liberty) for failing to wear a facial covering as prescribed, the Defendant San
23    Diego County’s Order violates Plaintiff’s right to liberty.
24          C. Courts Are Able to Restrain Officials When Orders Are Arbitrary
25          and Capricious
26          Defendants argue the government is effectively without limit and oversight
27    when confronting a public health issue. ECF 11-1 at 16:18-23; ECF 12-1 at 15:7-
28

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                  DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 15
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.351 Page 19 of 21




 1    10. Plaintiff believes this is a dangerous precedent to set for future public health
 2    events.
 3          Returning to Jacobson, in addition to granting the legislature broad power to
 4    enact statutes to protect public health, it also provided that courts must act as a
 5    back stop to ensure rights of individuals are not infringed:
 6
            [I]f a statute purporting to have been enacted to protect the public
 7          health, the public morals, or the public safety, has no real or
 8          substantial relation to those objects, or is, beyond all question, a plain,
            palpable invasion of rights secured by the fundamental law, it is the
 9
            duty of the courts to so adjudge, and thereby give effect to the
10          Constitution. Jacobson v. Commonwealth of Massachusetts, 197 U.S.
11          11, 31 (1905).
12
            Further, the court held that such power might go so far beyond what was
13
      reasonably required in the name of safety, that courts shall act to protect the rights.
14
      Id. at 28. Contrary to Defendants’ argument that government is given unlimited
15
      and unchecked power in times like these, that is simply not the case.
16
            When statutes and orders go beyond what is substantially related to the goals
17
18    of such a statute or order must be reviewed by the court:

19          [Courts] are at liberty— indeed, are under a solemn duty— to look at
20          the substance of things, whenever they enter upon the inquiry whether
            the legislature has transcended the limits of its authority. If, therefore,
21          a statute purporting to have been enacted to protect the public health,
22          the public morals, or the public safety, has no real or
            substantial relation to those objects, or is a palpable invasion of rights
23
            secured by the fundamental law, it is the duty of the courts to so
24          adjudge, and thereby give effect to the constitution. Jew Ho v.
25
            Williamson, 103 F. 10, 18 (1900).

26          While Defendants can argue the mask mandate is reasonable and rationally
27
      related to the slowing of the spread of COVID-19, courts can examine whether a
28
      less restrictive alternative can be fashioned so as not to impose on fundamental
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                  DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 16
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.352 Page 20 of 21




 1    personal liberties. See Shelton v. Tucker 364 U.S. 479, 488 (1960) (arguing that
 2    courts can examine legislative action that infringes on personal liberties to
 3    determine if there is a less drastic measure available.) Courts play an active role in
 4    reviewing the actions of federal and state officials throughout our history. See
 5    Armstrong v. Exceptional Child Center, Inc. 575 U.S. 320, 327 (2015) (stating that
 6
      the power of the courts to enjoin state and federal officials for unconstitutional
 7
      actions dates back to England.)
 8
            Presently, Plaintiff faces an infringement on his personal liberties by the
 9
      threat of loss of liberty and property if he does not wear a facial covering and is
10
      fined or imprisoned for doing so.
11
            Surely this is a drastic measure to imagine imprisoning a citizen for failing
12
      to wear a facial covering as required by Defendant San Diego County’s Order.
13
      Contrary to Defendant’s assertion that Plaintiff seeks to “strike down a key
14
15
      COVID-19 measure.” ECF 11-1 at 9:20. Plaintiff does not seek the remedy of

16    banning masks altogether (certainly a drastic and unreasonable reaction to
17    Defendants’ Order and Guidance.) Instead a less restrictive alternative to the Order
18    and Guidance would have it be altered from “mandatory” to “strong
19    recommendation.” This intention was relayed to Defendant San Diego County in
20    their initial meet and confer but was never acted upon or further discussed.
21          With the science showing masks are only “minimally effective” against
22    spreading COVID-19, and a month’s worth of data showing a mandatory mask
23    mandate has not slowed the spread, it is reasonable to assume a the results show
24    requiring a mask has no substantial effect on slowing the spread of COVID-19.
25
            A more reasonable and less restrictive alternative would be to properly
26
      inform the public how masks can help, urge them to do so as part of an overall
27
      strategy to combat the spread, and recommend that citizens wear them rather than
28
      mandate them with a threat of fine and imprisonment.
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                  DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 17
                                                                             3:20-cv-00998
     Case 3:20-cv-00998-BAS-JLB Document 13 Filed 08/24/20 PageID.353 Page 21 of 21




 1
                                         CONCLUSION

 2          For the foregoing reasons, Plaintiff respectfully requests that the Court deny
 3    Defendant’s Motion to Dismiss. Should any of Defendant’s Motion be granted, in
 4    any part, Plaintiff requests leave of the Court to file an amended complaint,
 5    including to allege additional facts or alternative causes of action regarding but not
 6    limited to any current facts relating to the effectiveness of facial coverings in
 7    slowing the spread of COVID-19.
 8
 9                                                          Respectfully submitted,
10    Dated: August 24, 2020                                ARETE LAW A.P.C.
11
12
                                                            _______________________
13                                                          Philip Mauriello Jr., Esq.
14                                                          Attorney for the Plaintiff
                                                            ASHTON FORBES
15
16
17
18
19
20
21
22
23
24
25
26
27
28

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF OPPOSITION TO
                  DEFENDANT COUNTY OF SAN DIEGO'S MOTION TO DISMISS - 18
                                                                             3:20-cv-00998
